ROBB, Associate Justice.
Appeal from a judgment in the Supreme Court of the District of Columbia, after hearing on petition and answer, dismissing the petition for a writ of mandamus to reinstate appellant as a member of appellee church and to the office of treasurer thereof.
No temporal rights of appellant are involved. Satterlee v. United States ex rel. Williarps, 20 App. D. C. 393, 417. When appellant became a member of this church, he submitted himself to its ecclesiastical jurisdiction, and, if the church was acting within that jurisdiction, its decision was conclusive. No civil court has jurisdiction or power to review it. Satterlee v. United States ex rel. Williams, 20 App. D. C. 393, 414, 416; Taylor v. Jackson et al., 50 App. D. C. 381, 273 F. 345; Bouldin v. Alexander, 15 Wall. 131, 140, 21 L. Ed. 69; State ex rel. v. Cummins, 171 Ind. 112, 85 N. E. 359, 36 L. R. A. (N. S.) 945.
It appearing that the church was acting within the limits of its jurisdiction in removing appellant from membership ajid from the office of treasurer, the judgment must be affirmed, without costs.
Affirmed.